Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/8/2022 has been entered. Claims 5, 13, and 21 have been amended. Claims 1-21 remain pending in the application.

Information Disclosure Statement
3.	The information disclosure statement (IDS(s)) submitted on 9/9/2021, 3/16/2022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
4.	Applicant’s arguments with respect to claims have been considered but are moot in view of new ground of rejection. See rejections below for details.

Claim Rejections – 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 5, 6, and 8-21 are rejected under 35 U.S.C. 103 as being unpatentable over Lauka et al. (U.S. Patent Application Pub. No. US 20180174212 A1) in view of Richards et al. (U.S. Patent Pub. No. US 20150287046 A1).

	Claim 5: Lauka teaches a system, comprising: 
one or more processors (i.e. processor; para. [0054]); and 
memory (i.e. memory; para. [0054]) including executable instructions that, if executed by the one or more processors (i.e. the memory 712 may store program instructions that are loadable and executable on the processor(s) 714, as well as data generated during the execution of these programs; para. [0055]), cause the system to: execute a first interface having a first control object (i.e. figs. 1, 2, the fluid endcap engine 102 may provide interface element 116 and/or similar such interface elements. The interface element 116 may be provided to enable the user to modify a current quantity associated with an item (e.g., Acme milk) within the shopping cart; para. [0025]) and a second control object (i.e. fig. 2, the fluid endcap engine 102 may be configured to provide interface element 212 (e.g., an add button associated with a particular item); para. [0035]), the first control object being associated with a first value (i.e. figs. 1, 2, the fluid endcap engine 102 may provide interface element 116 and/or similar such interface elements. The interface element 116 may be provided to enable the user to modify a current quantity associated with an item (e.g., Acme milk) within the shopping cart; para. [0025]); 
obtain, from interface source code and based on human interaction with the first interface and a second interface, a location of a value element in the second interface (i.e. the fluid endcap engine 102 may provide a count indicating how many items are currently associated with the shopping cart (e.g., 3, 7, 10, etc.). The fluid endcap engine 102 may additionally, or alternatively, provide the count as a graphical element as depicted by graphical element 120 (e.g., a shopping cart icon indicating that 3 items are currently associated with the shopping cart); para. [0026]) at least by causing the system to: 
engage the first control object a first time (i.e. figs. 1, 2, the fluid endcap engine 102 may provide interface element 116 and/or similar such interface elements. The interface element 116 may be provided to enable the user to modify a current quantity associated with an item (e.g., Acme milk) within the shopping cart; para. [0025]); 
engage the second control object to produce a first state of the second interface (i.e. the user may select interface element 402 (e.g., the interface element 212 of FIG. 2B). Upon receiving indication that the user has selected the interface element 402, the fluid endcap engine 102 may be configured to associate the item 204 with the shopping cart; para. [0038]); 
after engaging the first control object a second time, re-execute the second interface to produce a second state of the second interface (i.e. figs. 1, 2, the user may select the interface element 116 to cause a drop down menu to be displayed that provides a number of quantities from which the user may select. Upon selection of a particular quantity (e.g., 2), the interface element 116 may be updated to display the selected quantity; para. [0025]); 
Page 3 of 14Application No. 16/680,408

identify, based on a difference between the first state and the second state, that a second value in the second interface has changed in value by a numeric amount of one (i.e. FIGS. 4A and 4B are intended to depict the cause and effect of adding an item to the shopping cart; para. [0038]; the difference between the current shopping cart and the previous shopping cart is one after an item is added to the shopping cart); and 
as a result of a determination that the second value corresponds to the value element, obtain the location of the value element in the second interface (i.e. the fluid endcap engine 102 may provide a count indicating how many items are currently associated with the shopping cart (e.g., 3, 7, 10, etc.). The fluid endcap engine 102 may additionally, or alternatively, provide the count as a graphical element as depicted by graphical element 120 (e.g., a shopping cart icon indicating that 3 items are currently associated with the shopping cart); para. [0026]); 
generate integration code based on metadata that indicates the location; and provide the integration code to a device, wherein the device is a different device than the system (i.e. FIG. 1 is a schematic diagram illustrating an example environment 100 suitable for implementing aspects of a fluid endcap engine 102, in accordance with at least one embodiment. In at least one embodiment, the fluid endcap engine 102 may be operated, in whole or in part, as part of the service provider computers 104 and/or as part of an application executing on electronic device 106. In some examples, the fluid endcap engine 102, the service provider computers 104, and the electronic device 106 may be in communication with one another via network 108 (e.g., the Internet, a wireless cellular network, etc.); para. [0022]), and cause, as a result of execution of the integration code by the device, the device to: obtain data from the location in at least one interface; and display the data (i.e. fig. 4, the fluid endcap engine 102 may provide a count indicating how many items are currently associated with the shopping cart (e.g., 3, 7, 10, etc.). The fluid endcap engine 102 may additionally, or alternatively, provide the count as a graphical element as depicted by graphical element 120 (e.g., a shopping cart icon indicating that 3 items are currently associated with the shopping cart); para. [0026]).
Lauka does not explicitly teach simulating human interaction with the first interface and a second interface.
Richards teaches obtain, from interface source code and based on simulating human interaction with the first interface and a second interface (i.e. Having identified an item, merchant-identifier server 700 sends to e-commerce-website device 120 a request 226. For example, in one embodiment, merchant-identifier server 700 selects an element from the collection of clusters and simulates a click or other activation of the element via the automated browsing session, attempting to visits a detail page of the item or to add the item to a shopping cart. In the illustrated example, merchant-identifier server 700 adds the item to a shopping cart; para. [0058]), a location of a value element in the second interface (i.e. once merchant-identifier server 700 determines it has successfully added an item to a shopping cart, merchant-identifier server 700 performs a search to identify 236 a ‘checkout’ button, link, or other control. In various embodiments, merchant-identifier server 700 may determine that the item was successfully added to a shopping cart by monitoring contextual queues such as changing numerical values on the page; para. [0060, 0061]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Lauka to include the feature of Richards. One would have been motivated to make this modification because it provides an automatic merchant-identification service may automatically identify merchant accounts using automated browsing sessions to navigate and render pages on e-commerce websites while a local proxy captures communications (HTTP/HTTPS) traffic sent or received by the automated browsing sessions.

Claim 6: Lauka and Richards teach the system of claim 5. Lauka further teaches wherein the at least one interface is the second interface in a third state different from the first state and the second state (i.e. Upon selecting the interface element 502 (e.g., the interface element 402 of FIG. 4), the fluid endcap engine 102 may associated the item 504 with a set of items associated with the user's shopping cart. In a manner similar to that described above with respect to FIGS. 4A and 4B, the fluid endcap engine 102 may depict item information associated with the item 504 within the item information section 112 as depicted in FIG. 5B; para. [0043]).  

Claim 8: Lauka and Richards teach the system of claim 5. Lauka further teaches wherein the first interface and the second interface are markup language interfaces (i.e. The application server provides access control services in cooperation with the data store and is able to generate content such as text, graphics, audio, and/or video to be transferred to the user, which may be served to the user by the Web server in the form of HyperText Markup Language (“HTML”), Extensible Markup Language (“XML”), or another appropriate structured language in this example; para. [0101]).

Claim 9: Lauka and Richards teach the system of claim 8. Lauka further teaches wherein the markup language interfaces are obtained from a third party entity different from an entity that manages the system (i.e. These network pages may provide item details for items offered within the electronic marketplace provider (e.g., by the electronic marketplace provider and/or by third-party merchants); para. [0023]).

Claim 10: Lauka and Richards teach the system of claim 5. Lauka further teaches wherein: the executable instructions further cause the system to provide, to the device, a software application that, as a result of being executed by the device, causes the device to submit, to the system, a request for the integration code (i.e. fig. 7, The application 706 operating on the user devices 704 may be capable of handling requests from the users 702 and serving, in response, various user interfaces that can be rendered at the user devices 704. The application 706 operating on the user devices 704 can present any suitable type of website that supports user interaction, including search engine sites, item detail pages, shopping cart network pages such as the network page 110, and the like; para. [0052]); and the executable instructions that cause the system to provide the integration code (i.e. The application server provides access control services in cooperation with the data store and is able to generate content such as text, graphics, audio, and/or video to be transferred to the user, which may be served to the user by the Web server in the form of HyperText Markup Language (“HTML”), Extensible Markup Language (“XML”), or another appropriate structured language in this example. The handling of all requests and responses, as well as the delivery of content between the electronic client device 1202 and the application server 1208, can be handled by the Web server; para. [0101]) further include instructions that further cause the system to provide the integration code in fulfilment of the request (i.e. fig. 7, The service provider computers 710, perhaps arranged in a cluster of servers or as a server farm, may host the application 706 operating on the user devices 704 and/or cloud-based software services; para. [0052]).

Claim 11: Lauka and Richards teach the system of claim 10. Lauka further teaches wherein the software application is a browser that causes the device to obtain the data from the location one (i.e. FIGS. 4A and 4B are intended to depict the cause and effect of adding an item to the shopping cart; para. [0038]; the difference between the current shopping cart and the previous shopping cart is one after an item is added to the shopping cart) in the at least one interface (i.e. the application 706 (e.g., a browser application, an electronic marketplace shopping application, etc.). The application 706 may be configured to receive, store, and/or display a network page or other interface for interacting with the service provider computers 710; para. [0056]).

Claim 12: Lauka and Richards teach the system of claim 10. Lauka further teaches wherein the integration code includes information usable by the software application to instruct the device how to obtain the data from the location (i.e. FIGS. 4A and 4B are intended to depict the cause and effect of adding an item to the shopping cart; para. [0038]; the difference between the current shopping cart and the previous shopping cart is one after an item is added to the shopping cart).

Claim 13: Lauka teaches a system, comprising: a non-transitory computer-readable storage medium storing thereon executable instructions that, if executed by one or more processors (i.e. computer-readable medium may store computer-executable instructions that, when executed by at least one processor, cause at least one computer to perform instructions comprising the operations of the method; para. [0093]) of a computer system (i.e. fig. 7, system; para. [0049]), cause the computer system to at least:
execute a first interface having a first control (i.e. figs. 1, 2, the fluid endcap engine 102 may provide interface element 116 and/or similar such interface elements. The interface element 116 may be provided to enable the user to modify a current quantity associated with an item (e.g., Acme milk) within the shopping cart; para. [0025]) and a second control (i.e. fig. 2, the fluid endcap engine 102 may be configured to provide interface element 212 (e.g., an add button associated with a particular item); para. [0035]), the first control being associated with a first value (i.e. figs. 1, 2, the fluid endcap engine 102 may provide interface element 116 and/or similar such interface elements. The interface element 116 may be provided to enable the user to modify a current quantity associated with an item (e.g., Acme milk) within the shopping cart; para. [0025]); 
determine, from interface source code and based on human interaction with the first interface and a second interface, locations of a first interface element and a second interface element in the second user interface at least by causing the computer system to (i.e. the fluid endcap engine 102 may provide a count indicating how many items are currently associated with the shopping cart (e.g., 3, 7, 10, etc.). The fluid endcap engine 102 may additionally, or alternatively, provide the count as a graphical element as depicted by graphical element 120 (e.g., a shopping cart icon indicating that 3 items are currently associated with the shopping cart); para. [0026]):
obtain a location of a value element in a second interface (i.e. the fluid endcap engine 102 may provide a count indicating how many items are currently associated with the shopping cart (e.g., 3, 7, 10, etc.). The fluid endcap engine 102 may additionally, or alternatively, provide the count as a graphical element as depicted by graphical element 120 (e.g., a shopping cart icon indicating that 3 items are currently associated with the shopping cart); para. [0026]) at least by causing the system to: 
engage the first control in the first user interface a first time (i.e. figs. 1, 2, the fluid endcap engine 102 may provide interface element 116 and/or similar such interface elements. The interface element 116 may be provided to enable the user to modify a current quantity associated with an item (e.g., Acme milk) within the shopping cart; para. [0025]); 
engage the second control to produce the second interface in a first state of (i.e. the user may select interface element 402 (e.g., the interface element 212 of FIG. 2B). Upon receiving indication that the user has selected the interface element 402, the fluid endcap engine 102 may be configured to associate the item 204 with the shopping cart; para. [0038]); 
responsive to engaging the first control in the first user interface a second time, refresh the second interface to produce the second interface in a second state (i.e. figs. 1, 2, the user may select the interface element 116 to cause a drop down menu to be displayed that provides a number of quantities from which the user may select. Upon selection of a particular quantity (e.g., 2), the interface element 116 may be updated to display the selected quantity; para. [0025]); 
Page 3 of 14Application No. 16/680,408

identify, based on a difference between the first state and the second state, that a second value in the second interface has changed in value by a numeric amount of one (i.e. FIGS. 4A and 4B are intended to depict the cause and effect of adding an item to the shopping cart; para. [0038]; the difference between the current shopping cart and the previous shopping cart is one after an item is added to the shopping cart);
identify, based on a correspondence to the first value, a third value in the second user interface (i.e. figs. 1, 2, the user may select the interface element 116 to cause a drop down menu to be displayed that provides a number of quantities from which the user may select. Upon selection of a particular quantity (e.g., 2), the interface element 116 may be updated to display the selected quantity; para. [0025]);
determine that the second value corresponds to the first user interface element and the third value corresponds to the second interface element (i.e. figs. 1, 2, the user may select the interface element 116 to cause a drop down menu to be displayed that provides a number of quantities from which the user may select. Upon selection of a particular quantity (e.g., 2), the interface element 116 may be updated to display the selected quantity; para. [0025]); and
obtain the locations of the first interface element and the second interface element in the second user interface (i.e. the fluid endcap engine 102 may provide a count indicating how many items are currently associated with the shopping cart (e.g., 3, 7, 10, etc.). The fluid endcap engine 102 may additionally, or alternatively, provide the count as a graphical element as depicted by graphical element 120 (e.g., a shopping cart icon indicating that 3 items are currently associated with the shopping cart); para. [0026]); 
generate integration code based on metadata that indicates the locations; and provide the integration code to a computing device to cause, as a result of execution of the integration code by the computing device, the computing device to: obtain data from the locations in at least one interface; and display the data (i.e. fig. 4, the fluid endcap engine 102 may provide a count indicating how many items are currently associated with the shopping cart (e.g., 3, 7, 10, etc.). The fluid endcap engine 102 may additionally, or alternatively, provide the count as a graphical element as depicted by graphical element 120 (e.g., a shopping cart icon indicating that 3 items are currently associated with the shopping cart); para. [0026]).
Lauka does not explicitly teach simulated human interaction with the first interface and a second interface.
Richards teaches determine, from interface source code and based on simulated human interaction with the first interface and a second interface (i.e. Having identified an item, merchant-identifier server 700 sends to e-commerce-website device 120 a request 226. For example, in one embodiment, merchant-identifier server 700 selects an element from the collection of clusters and simulates a click or other activation of the element via the automated browsing session, attempting to visits a detail page of the item or to add the item to a shopping cart. In the illustrated example, merchant-identifier server 700 adds the item to a shopping cart; para. [0058]), locations of a first interface element and a second interface element in the second user interface (i.e. once merchant-identifier server 700 determines it has successfully added an item to a shopping cart, merchant-identifier server 700 performs a search to identify 236 a ‘checkout’ button, link, or other control. In various embodiments, merchant-identifier server 700 may determine that the item was successfully added to a shopping cart by monitoring contextual queues such as changing numerical values on the page; para. [0060, 0061]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Lauka to include the feature of Richards. One would have been motivated to make this modification because it provides an automatic merchant-identification service may automatically identify merchant accounts using automated browsing sessions to navigate and render pages on e-commerce websites while a local proxy captures communications (HTTP/HTTPS) traffic sent or received by the automated browsing sessions.

Claim 14: Lauka and Richards teach the non-transitory computer-readable storage medium of claim 13. Lauka further teaches wherein: the executable instructions further include instructions that further cause the computer system to: determine a first set of objects in the second user interface in the first state, the first set of objects having a first set of attribute values (i.e. figs. 1, 2, the fluid endcap engine 102 may provide interface element 116 and/or similar such interface elements. The interface element 116 may be provided to enable the user to modify a current quantity associated with an item (e.g., Acme milk) within the shopping cart; para. [0025]); and determine a second set of objects in the second user interface in the second state, the second set of objects having a second set of attribute values (i.e. FIGS. 4A and 4B are intended to depict the cause and effect of adding an item to the shopping cart; para. [0038]); and the executable instructions that cause the computer system to identify the difference that has the numeric amount of one further include instructions that further cause the computer system to determine that an attribute value of an object in the second set of objects is incremented by one from an attribute value of a corresponding object in the first set of objects (i.e. FIGS. 4A and 4B are intended to depict the cause and effect of adding an item to the shopping cart; para. [0038]; the difference between the current shopping cart and the previous shopping cart is one after an item is added to the shopping cart).

Claim 15: Lauka and Richards teach the non-transitory computer-readable storage medium of claim 14. Lauka further teaches wherein the executable instructions that cause the computer system to determine the first Page 6 of 14Application No. 16/680,408set of objects further include instructions that further cause the computer system to determine, as the first set of objects, a set of object model element nodes from source code of the second user interface (i.e. the fluid endcap engine 102 may provide a count indicating how many items are currently associated with the shopping cart (e.g., 3, 7, 10, etc.). The fluid endcap engine 102 may additionally, or alternatively, provide the count as a graphical element as depicted by graphical element 120 (e.g., a shopping cart icon indicating that 3 items are currently associated with the shopping cart); para. [0026]).

Claim 16: Lauka and Richards teach the non-transitory computer-readable storage medium of claim 13. Lauka further teaches wherein: the executable instructions further include instructions that further cause the computer system to provide, to the computing device, an application that includes at least one interface object; and the computing device, as a result of execution of the application, further executes the integration code (i.e. fig. 7, The service provider computers 710, perhaps arranged in a cluster of servers or as a server farm, may host the application 706 operating on the user devices 704 and/or cloud-based software services; para. [0052]) in response to interaction by a user with the at least one interface object (i.e. FIGS. 4A and 4B are intended to depict the cause and effect of adding an item to the shopping cart; para. [0038]).

Claim 17: Lauka and Richards teach the non-transitory computer-readable storage medium of claim 16. Lauka further teaches wherein the application includes software program code that, further as the result of execution of the application (i.e. fig. 7, The application 706 operating on the user devices 704 may be capable of handling requests from the users 702 and serving, in response, various user interfaces that can be rendered at the user devices 704. The application 706 operating on the user devices 704 can present any suitable type of website that supports user interaction, including search engine sites, item detail pages, shopping cart network pages such as the network page 110, and the like; para. [0052]), further causes the computing device to submit at least a portion of the data to the computer system (i.e. fig. 7, The service provider computers 710, perhaps arranged in a cluster of servers or as a server farm, may host the application 706 operating on the user devices 704 and/or cloud-based software services; para. [0052]).

Claim 18: Lauka and Richards teach the non-transitory computer-readable storage medium of claim 13. Lauka further teaches wherein the executable instructions that cause the computer system to identify the third value further include instructions that further cause the computer system to identify that the third value in the second user interface in the first state is increased in the third value in the second user interface in the second state by an amount that corresponds to the first value (i.e. figs. 1, 2, the fluid endcap engine 102 may provide interface element 116 and/or similar such interface elements. The interface element 116 may be provided to enable the user to modify a current quantity associated with an item (e.g., Acme milk) within the shopping cart; para. [0025]).

Claim 19: Lauka and Richards teach the non-transitory computer-readable storage medium of claim 17. Lauka further teaches wherein the executable instructions further cause the computer system to: obtain, from the computing device, the at least a portion of the data; and store the at least the portion of the data in a data store of the computer system (i.e. The application 706 may be configured to receive, store, and/or display a network page or other interface for interacting with the service provider computers 710; para. [0056]).

Claim 20: Lauka and Richards teach the non-transitory computer-readable storage medium of claim 17. Lauka further teaches wherein the executable instructions further cause the computer system to: receive, from the computing device, a request for the at least a portion of the data; and Page 7 of 14Application No. 16/680,408in fulfilment of the request, provide the at least a portion of the data to the computing device (i.e. The application server provides access control services in cooperation with the data store and is able to generate content such as text, graphics, audio, and/or video to be transferred to the user, which may be served to the user by the Web server in the form of HyperText Markup Language (“HTML”), Extensible Markup Language (“XML”), or another appropriate structured language in this example. The handling of all requests and responses, as well as the delivery of content between the electronic client device 1202 and the application server 1208, can be handled by the Web server; para. [0101]).

Claim 21: Lauka and Richards teach the system of claim 5. Lauka further teaches wherein: the value element is a first value element (i.e. figs. 2, 4, the fluid endcap engine 102 may provide a count indicating how many items are currently associated with the shopping cart (e.g., 3, 7, 10, etc.). The fluid endcap engine 102 may additionally, or alternatively, provide the count as a graphical element as depicted by graphical element 120 (e.g., a shopping cart icon indicating that 3 items are currently associated with the shopping cart); para. [0026]); the executable instructions that cause the system to obtain the location of the first value element in a second interface further cause the system to obtain a location of a second value element in the second interface by at least causing the system to: identify a third value in the second interface that is associated with the first value in the first interface (i.e. figs. 2, 4, the fluid endcap engine 102 may provide a count indicating how many items are currently associated with the shopping cart (e.g., 3, 7, 10, etc.). The fluid endcap engine 102 may additionally, or alternatively, provide the count as a graphical element as depicted by graphical element 120 (e.g., a shopping cart icon indicating that 3 items are currently associated with the shopping cart); para. [0026]); and as a result of a determination that the third value corresponds to the second value element, obtain the location of the second value element in the second interface; the metadata that indicates the location of the of the first value element further indicates the location of the second value element; and the integration code that causes the device to obtain data from the location of the first value element further causes the device to obtain additional data from the location of the second value element (i.e. figs. 2, 4, the fluid endcap engine 102 may provide a count indicating how many items are currently associated with the shopping cart (e.g., 3, 7, 10, etc.). The fluid endcap engine 102 may additionally, or alternatively, provide the count as a graphical element as depicted by graphical element 120 (e.g., a shopping cart icon indicating that 3 items are currently associated with the shopping cart); para. [0026]). 

7.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lauka et al. (U.S. Patent Application Pub. No. US 20180174212 A1) in view of Richards et al. (U.S. Patent Pub. No. US 20150287046 A1) in view of Rohde et al. (U.S. Patent Pub. No. US 20200134388 A1).

Claim 7: Lauka and Richards teach the system of claim 5. Lauka further teaches wherein the executable instructions further include instructions that further cause the system to: 63identify a set of objects in the first interface, the set of objects including the first control object (i.e. figs. 1, 2, the fluid endcap engine 102 may provide interface element 116 and/or similar such interface elements. The interface element 116 may be provided to enable the user to modify a current quantity associated with an item (e.g., Acme milk) within the shopping cart; para. [0025]), the second control object (i.e. fig. 2, the fluid endcap engine 102 may be configured to provide interface element 212 (e.g., an add button associated with a particular item); para. [0035]), and the first value (i.e. figs. 1, 2, the fluid endcap engine 102 may provide interface element 116 and/or similar such interface elements. The interface element 116 may be provided to enable the user to modify a current quantity associated with an item (e.g., Acme milk) within the shopping cart; para. [0025]).
Lauka does not explicitly teach provide the set of objects to at least one machine learning classifier to produce a set of potential associations between the set of objects; and determine, based on the set of potential associations, that the first control object is associated with the first value.
Rohde teaches provide the set of objects to at least one machine learning classifier (i.e. the component type definitions, generated based on clustering and classification, and component type identification techniques, are used as training data for a machine learning system, where the system automatically generates one or more user interfaces; para. [0057]) to produce a set of potential associations between the set of objects; and determine, based on the set of potential associations, that the first control object is associated with the first value (i.e. the computing device generates groupings for the plurality of visible elements using unsupervised clustering of the determined coordinates and depths. As discussed in further detail below, in some embodiments, based on the groupings, the computing device classifies the plurality of visible elements according to known metadata values for the plurality of metadata fields and information indicating relationships between ones of the known metadata values and a plurality of types of visible user interface elements; para. [0081]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Lauka and Rohde to include the feature of Richards. One would have been motivated to make this modification because it provides an improve user interface flexibility and functionality.

Allowable Subject Matter
Claims 1-4 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
Zavatone (Pub. No. US 20120174069 A1), the messages from testing subsystem 104 may simulate actual user interaction with the GUI provided by GUI code 200 (e.g., interaction with one or more graphical elements 204 included in the GUI).
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN TRAN whose telephone number is (303)297-4266.  The examiner can normally be reached on Monday - Thursday - 8:00 am - 5:00 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on 571-272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAN H TRAN/Primary Examiner, Art Unit 2173